Case 2:20-mj-03422-DUTY Document 13 Filed 07/28/20 Page 1 of 4 Page ID #:20


                                                                               GLERK, U.S. DISTRICT COURT

 1

                                                                                              2
 2
                                                                                  NTRAL D SRI T OF C.ALI~FOf2NT
                                                                                                              1A~
 3                                                                           BY

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,
 9

10                                    Plaintiff,         CASE NO. MJ-20-3422
11                           v.

12    EDUARDO GALLETAMO                                   ORDER OF DETENTION
      MARTIN,                                                        )
13

14                                     Defendant.
15

16                                                        I.
17         A.()        On motion of the Government in a case allegedly involving:
18              1.()      a crime of violence.
19              2.()      an offense with maximum sentence of life imprisonment or death.
20              3.()      a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22              4.()      any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
24              5.()      any felony that is not otherwise a crime of violence that involves a
?~                        minor victim, or possession or use ofa firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28         B.(J~ On motion by the Government /( )on Court's own motion, in a case

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     ~ CR-94 (06/07)                                                                                          Page 1 of4
Case 2:20-mj-03422-DUTY Document 13 Filed 07/28/20 Page 2 of 4 Page ID #:21



                            allegedly involving:
 ?I             (V~ On the further allegation by the Government of:
    31            1.(~ a serious risk that the defendant will flee.
    4            2. O          a serious risk that the defendant will:
    5                    a.( )obstruct or attempt to obstruct justice.
    6                    b. Othreaten, injure, or intimidate a prospective witness or juror or
    7                          attempt to do so.
    8        C. The Government()is/()is not entitled to a rebuttable presumption that no
    9             condition or combination ofconditions will reasonably assure the defendant's
10                appearance as required and the safety of any person or the community.
11

1?                                                          II.

l            A.(v~ The Court finds that no condition or combination of conditions will
14                          reasonably assure:

1~                1. (v~ the appearance of the defendant as required.
16                   ()        and/or
17                2.() the safety of any person or the community.
18           B. O           The Court finds that the defendant has not rebutted by sufficient
19                          evidence to the contrary the presumption provided by statute.
~p

21                                                          III.
~~           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,including whether the
24                offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics of the defendant; and
28           D. the nature and seriousness of the danger to any person or to the community.

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                       Page 2 of4
Case 2:20-mj-03422-DUTY Document 13 Filed 07/28/20 Page 3 of 4 Page ID #:22



 1                                                       IV.
 2      The Court also has considered all the evidence adduced at the hearing and the
 3      arguments and/or statements                   of counsel, and            the      Pretrial   Services
 4      Report/recommendation.
 5

 6                                                       V.
 7      The Court bases the foregoing findings) on the following:
 8       A.(~ As to flight risk:               a-      u-`4~ O.~s o      Vi~O (A.~~9vt~        ~fi ~A~L
 9            ~l~a5e ; ~cu;~ ~v C~a-,,,~,~ lete                         c~.fi'~. vh atiu~-ter ~~~
10               CVI,e Ck-iris ; ~a,Ck o~ amble '~~'~o~n ~e ~ ~                 -~ al,(.~~-,mss
11              t~. ViD l~-~i~s o~        i~D~, ~-e-l~ct.5e Ce-n.c(~=-h~m-a s a.~"~^ (.~°-}-,~,'fl~
12                  has    ~ ~d
13

14

15

16       B.()          As to danger:
17

18

19

20

21

22

23

24                                                       VI.
25       A.()          The Court finds that a serious risk exists that the defendant will:
26                  1.()obstruct or attempt to obstruct justice.
27                  2. Oattempt to/( )threaten, injure or intimidate a witness or juror.
28

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                      Page 3 of4
     Case 2:20-mj-03422-DUTY Document 13 Filed 07/28/20 Page 4 of 4 Page ID #:23



      1         B. The Court bases the foregoing findings) on the following:
      2

      3

      4

      5

      6

      7

      E:~

     ]
     G                                                     VII.

     10
                                                                                              ~~
     11         A. IT IS THEREFORE qRDERED that the d fendant be d tained
            proceed:v~ '►n ~a~✓l~- dti5~~~- as ~o u~                   ~av~d sh e~u lc~ nut I~z revo kec~•
     12         B. IT I'S FURTHE~2 ORDERED that the d                  ndant be committed to the
     13              custody of the Attorney General for confinement in a corrections facility
     14              separate, to the extent practicable, from persons awaiting or serving
     15              sentences or being held in custody pending appeal.
     16         C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
     17              opportunity for private consultation with counsel.
     18         D. IT IS FURTHER ORDERED that, on order of a Court of the United States
     19              or on request of any attorney for the Government,the person in charge of
     20              the corrections facility in which the defendant is confined deliver the
     21              defendant to a United States marshal for the purpose of an appearance in
     22              connection with a court proceeding.
~`,~ 3               -~;s or~.~r' ~5 l~~~v~- ~;t~-d~ce, to ~t.~-w~,e. b-~P
~~
     24

     25
                                g
     26     DATED: JULY 2,2020                               ~c-a-
                                                         HONORABL ALICIA G. R                  ENBERG
     27                                                  UNITED STATES MAGIST                  TE JUDGE
     28

                                    ORDER OF DETENTION AFTER HEARING (18 11.S.C. §3142(1))

            CR-94 (06/07)                                                                             Page 4 of4
